Bibiano's and Meraz's petitions for review are granted. Further action in this matter is deferred pending consideration and disposition of related issues in People v. Arzate, S238032, and People v. Padilla, S239454 (see Cal. Rules of Court, rule 8.512(d)(2) ), or pending further order of the court. Submission of additional briefing, pursuant to California Rules of Court, rule 8.520, is deferred pending further order of the court. Chambasis's petition for review is denied. It is ordered that the opinion in the above-titled appeal, published at 6 Cal.App.5th 1162, 212 Cal.Rptr.3d 81, remain precedential. (See Cal. Rules of Court, rule 8.1115(e)(3).)